DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 10, 11, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2015/0360514) and further in view of (a) Looney (US 3,615,481) and/or Smith (US 3,936,555), (b) Sasaki (US 2004/0229970), and (c) Joo (US 9,517,661).   
Miyazaki is directed to a tire innerliner composition having a “brittle temperature” equal to or less than -35 degrees Celsius (Abstract).  The examples in Tables 1-3 have brittle temperatures between -35 degrees Celsius and -46 degrees Celsius.  While Miyazaki fails to specifically teach the glass transition temperature, such a temperature is recognized as being approximately the same as the brittle temperature, as shown for example by Looney (Column 14, Lines 7+) and/or Smith (Column 7, Lines 35-37).  As such, it reasons that a glass transition temperature in Yamazaki would be expected to fall between -30 degrees Celsius and -60 degrees Celsius (given the recognized relationship between the brittle temperature and the glass transition temperature).
In such an instance, though, Miyazaki is silent with respect to the inclusion of a noise damper.  Sasaki, on the other hand, is directed to flexible polyurethane foams having sound absorbing properties and high durability (Paragraphs 15 and 101).  More particularly, said 
Lastly, regarding claim 1, Joo has been provided to evidence a common geometry of sound absorbing foam layers in tire cavities (Figure 3 and Column 2, Lines 44-45). 
With respect to claim 4, thickness values as large as 50 mm, as taught by Joo, would have resulted in volumes as required by the claims.
As to claim 5, several of the Examples in tables 1-4 have tensile strengths in accordance to the claimed invention (e.g. Example 9). 
Regarding claims 10 and 11, Sasaki teaches glass transition temperatures as small as -80 degrees Celsius and such results in temperature differences as claimed.  
With respect to claim 22, Sasaki is directed to high molecular weight polyols having hydroxyl values in accordance to the claimed invention (Paragraphs 21 and 55).  It is .
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki, Looney, Smith, Sasaki, and Joo as applied in claim 1 above and further in view of Kim (US 2015/0306922). 
As detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to include a sound absorbing foam of Sasaki in the tire of Miyazaki.  In terms of the density and the volume, the claimed parameters are consistent with those that are conventionally associated with sound absorbing bodies arranged in tire cavities, as shown for example by Kim (Paragraphs 21 and 24).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the claimed properties in the tire of Miyazaki in view of Sasaki absent a conclusive showing of unexpected results.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki, Looney, Smith, Sasaki, and Joo as applied in claimed 1 above and further in view of Fujimaki (US 4,383,085).
Miyazaki is broadly directed to a tire construction having a specific innerliner design.  The reference, however, is silent with respect to the tread composition.   
	In any event, the claimed tread composition is consistent with that which is conventionally used in modern day tire constructions, as shown for example by Fujimaki (Column 1, Lines 5-10 and Examples 17-26 and 30-35).  Fujimaki states that such a tread composition provides a desired combination of rolling resistance, wet skid resistance, and wear/breakage resistance.  Absent a conclusive showing of unexpected results, one of ordinary .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki, Looney Smith, Sasaki, and Joo as applied in claim 1 above and further in view of Corvasce (US 6,121,367) 
Miyazaki is broadly directed to a tire construction having a specific innerliner design.  The reference, however, is silent with respect to the tread composition. 
In any event, the claimed tread composition is consistent with that which is conventionally used in modern day tire constructions (provides the benefits of silica (e.g. rolling resistance) and carbon black (e.g. reinforcement), as shown for example Corvasce (Column 1, Lines 1-48 and Table 1).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use a conventional tread composition in the modified tire of Miyazaki.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki, Looney, Smith, Sasaki, and Joo as applied in claim 1 above and further in view of Yukawa (US 2006/272759).
As detailed above, Joo broadly recognizes the wide range of dimensions that are consistent with noise dampening tire components.  It is extremely well known and conventional to form such components with a wide variety of geometries, including those having grooves, as shown for example by Yukawa (Figure 1).  Yukawa specifically states that grooves, among other things, increase surface area and contribute to improved noise dampening properties (Paragraph 42).  One of ordinary skill in the art at the time of the invention would have found it .  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki, Looney, Smith, Sasaki, and Joo as applied in claim 1 above and further in view of Mechanics of Pneumatic Tires.
As detailed above, the tire of Miyazaki includes a conventional tread layer.  The reference, however, is silent with respect to the tread hardness value.
In any event, the claimed tread hardness values are consistent with those that are conventionally used in modern day tire constructions, as shown for example by Mechanics of Pneumatic Tires.  More particularly, Mechanics of Pneumatic Tires suggests that tread components commonly have a Shore A hardness on the order of 62, which corresponds with a JIS hardness of approximately 60.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional tread in the tie of Miyazaki.   
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forney (US 5,042,546) and further in view of Sasaki and Joo. 
As best depicted in Figure 4, Forney is directed to a tire construction comprising a carcass 220, an innerliner 210, a plurality of belt layers 230, and a damping rubber body 26 arranged radially inside said belt layer.  
In such an instance, though, Forney is silent with respect to the inclusion of a noise damper.  Sasaki, on the other hand, is directed to flexible polyurethane foams having sound absorbing properties and high durability (Paragraphs 15 and 101).  More particularly, said foams have a glass transition temperature between -80 degrees Celsius and -60 degrees Celsius 
With further respect to claim 1, Joo has been provided to evidence a common geometry of sound absorbing foam layers in tire cavities (Figure 3 and Column 2, Lines 44-45).  When modifying the tire of Forney in view of Sasaki and Joo, a foam body would have a width that satisfies the claimed quantitative relationship. 
Lastly, regarding claim 24, innerliners conventionally have glass transition temperatures that are significantly greater than the glass transition temperatures taught by Sasaki (difference would be significantly greater than 20 degrees when the foam layer has a glass transition temperature of -80 degrees Celsius, for example).   
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 8-12, 23, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 17, 2021